Exhibit 10.1

 

Guggenheim Corporate Funding, LLC

135 East 57th Street, 7th Floor

New York, NY 10022

 

December 28, 2007

 

Aspen Technology Receivables II LLC, as
Borrower
200 Wheeler Road
Burlington, MA 01803

 

Re:                         Release Letter - Relating to Loan Agreement among
Aspen Technology Receivables II LLC (the “Borrower”), Aspen Technology, Inc., as
Servicer, and Guggenheim Corporate Funding, LLC, as Agent (the “Agent”) for each
of the Secured Parties(1) dated as of June 15, 2005, (the “Loan Agreement”).

 

Gentlemen:

 

Reference is made to the Loan Agreement.  We understand that on the Payoff Date
(as defined below), the Borrower intends to repay in full all of the obligations
and liabilities of the Borrower to the Agent (for the benefit of each of the
Secured Parties) under and in respect of the Loan Agreement and each of the
other applicable Transaction Documents (collectively, the “Obligations”).

 

This letter will confirm that upon:  (a) receipt by Agent no later than
4:00 p.m. EST on December 28, 2007 of a wire transfer of immediately available
funds to Agent (made in accordance with the wire instructions set forth on
Schedule A hereto) in the aggregate amount of $4,224,560.61, consisting of
(i) $4,199,503.80 in respect of unpaid principal outstanding under the Loan
Agreement and the other applicable Transaction Documents, (ii) $19,714.34 in
respect of accrued and unpaid interest on such unpaid principal amount, and
(iii) $5,342.47 in respect of accrued and unpaid Agency Fees; (b) receipt by
Agent’s counsel, Sidley Austin LLP (“Sidley”), no later than 4:00 p.m. EST on
December 28, 2007 of a wire transfer of immediately available funds to Sidley
(made in accordance with the wire instructions set forth on Schedule A hereto)
in the amount of $6,000 in respect of fees and expenses of the Agent
(collectively with the amounts set forth in (a) above, the “Payment Amount”);
and (c) a fully executed counterpart of this letter agreement (the date on which
all of the foregoing conditions have been first satisfied herein called the
“Payoff Date”), all of the Obligations shall be terminated and satisfied and
paid in full (except for obligations arising under the Loan Agreement and the
other Transaction Documents that, by the terms thereof, survive the termination
of the Loan Agreement or such other Transaction Documents, as applicable).  Upon
receipt by the Agent of the Payment Amount in accordance with the foregoing and
satisfaction of the other conditions listed above, all of the liens or security
interests granted to the Agent by the Borrower in favor of the Secured Parties
shall be irrevocably and unconditionally terminated and released in full,
without any further action by the Agent, the Borrower or any other person or
entity, and the obligations of the Servicer under the Loan Agreement or any
other Transaction Document, as applicable, shall be terminated

--------------------------------------------------------------------------------

(1) Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Loan Agreement.

 

--------------------------------------------------------------------------------


 

(except for obligations arising under the Loan Agreement and the other
Transaction Documents that, by the terms thereof, survive the termination of the
Loan Agreement or such other Transaction Documents, as applicable ).  Upon
receipt by the Agent of the Payment Amount in accordance with the foregoing and
satisfaction of the other conditions listed above, all of the liens or security
interests granted to the Agent by the Borrower in favor of the Secured Parties
shall be irrevocably and unconditionally terminated and released in full,
without any further action by the Agent, the Borrower or any other person or
entity, and the obligations of the Servicer under the Loan Agreement or any
other Transaction Document, as applicable, shall be terminated (except for
obligations arising under the Loan Agreement and the other Transaction Documents
that, by the terms thereof, survive the termination of the Loan Agreement or
such other Transaction Documents, as applicable ).

 

In furtherance of the foregoing release, the Agent will, at the expense of the
Borrower, execute or cause to be executed on behalf of the Secured Parties, such
termination statements, lien releases, mortgage releases, re-assignments of
trademarks, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) relating to liens and
security interests granted by the Borrower in favor of the Agent, which are
being terminated or released as set forth herein, as the Borrower may reasonably
request.  The Agent shall also return to the Borrower all certificates,
instruments and other property of the Borrower that is being held by the Agent
as security for the Obligations.

 

As a material inducement for, and in consideration of, the execution, delivery
and performance hereof, effective as of the Payoff Date, each of the Servicer
and the Borrower, on behalf of itself and its respective shareholders, officers,
members, directors, employees, successors, attorneys, assigns and administrators
hereby releases each the Agent and each Secured Party (each a “Lender Released
Party”) and their respective shareholders, officers, members, directors,
employees, successors, attorneys, assigns, heirs, executors and administrators
of and from any and all causes of action, suits, controversies, damages,
judgments, claims and demands whatsoever, in law or in equity, which against any
Lender Released Party they ever had, now have, or they and their respective
shareholders, members, directors, employees, successors, attorneys, assigns,
heirs, executors and administrators, can, shall or may have related to the Loan
Agreement and the other Transaction Documents.  Each of the Servicer and the
Borrower hereby confirms that the foregoing waiver and release is an informed
waiver and release and freely given and that its decision to execute this letter
agreement was made after consultation with an attorney selected by it.

 

In addition, as a material inducement for, and in consideration of, the
execution, delivery and performance hereof, effective as of the Payoff Date, the
Agent, on behalf of itself and as Agent for each of the other Secured Parties,
and on behalf of each of their respective shareholders, officers, members,
directors, employees, successors, attorneys, assigns and administrators hereby
releases each the Borrower and the Servicer (each a “Borrower/Servicer Released
Party”) and their respective shareholders, officers, members, directors,
employees,

 

2

--------------------------------------------------------------------------------


 

successors, attorneys, assigns, heirs, executors and administrators of and from
any and all causes of action, suits, controversies, damages, judgments, claims
and demands whatsoever, in law or in equity, which against any Borrower/Servicer
Released Party they ever had, now have, or they and their respective
shareholders, members, directors, employees, successors, attorneys, assigns,
heirs, executors and administrators, can, shall or may have related to the Loan
Agreement and the other Transaction Documents, except for any of the foregoing
arising under provisions of the Loan Agreement or any other Transaction
Documents that, by the terms thereof, survive the termination of the Loan
Agreement or such other Transaction Documents, as applicable.  The Agent hereby
confirms that the foregoing waiver and release is an informed waiver and release
and freely given and that its decision to execute this letter agreement was made
after consultation with an attorney selected by it.

 

[remainder of page intentionally left blank]

 

 

3

--------------------------------------------------------------------------------


 

This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.  This letter agreement and all obligations of
the parties hereunder shall be binding upon the successors and assigns of the
parties hereto, and shall, together with the rights and remedies of the parties
hereto, inure to the benefit of such parties, and their respective successors
and assigns.  This letter agreement may be executed by each party on a separate
counterpart, each of which when so executed and delivered shall be an original,
but all of which together shall constitute one agreement.

 

Very truly yours,

 

GUGGENHEIM CORPORATE FUNDING,
LLC (for itself
and as Agent for the other Secured Parties)

 

By:

/s/ Todd Boehly

 

Name:

Todd Boehly

Title:

Managing Partner

 

Agreed to by the undersigned:

 

ASPEN TECHNOLOGY RECEIVABLES
II, LLC, as the Borrower

 

By:

/s/ Bradley Miller

 

Name:

Bradley Miller

Title:

CFO

 

ASPEN TECHNOLOGY, INC., as the
Servicer

 

By:

/s/ Bradley Miller

 

Name:

Bradley Miller

Title:

CFO

 

 

 

4

--------------------------------------------------------------------------------